Citation Nr: 0413218	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  99-11 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1988 to November 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in May 1998, which determined, among other things, that 
new and material evidence had not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for a nervous disorder.  

Subsequently, in a decision dated on November 30, 2000, the 
Board determined that new and material evidence had been 
submitted to reopen the claim, but remanded the claim for 
compliance with law (Veterans Claims Assistance Act of 2000 
(VCAA)) enacted while the claim was pending, after which the 
RO was to readjudicate the service connection claim on its 
merits.  In January 2004, the RO denied service connection 
for schizophrenia, previously claimed as PTSD and a nervous 
condition.      


REMAND

For the following reasons, the Board finds that additional 
evidentiary development is required before this claim can be 
adjudicated.  

In this reopened claim, the entire record is to be considered 
to determine whether service connection is warranted.  
Service connection may be established with evidence that 
schizophrenia was incurred in active duty; or, if pre-
existing, was aggravated therein.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  Alternatively, presumptive 
service connection may be possible with evidence 
demonstrating that schizophrenia had been manifested to a 
compensable degree within one year after discharge.  See 
38 C.F.R. §§ 3.307, 3.309 (2003) (presumptive service 
connection is permitted for psychosis).  

The veteran's service medical records are silent with respect 
to complaints of, or treatments for, a pre-existing 
psychiatric problem or an in-service incident or injury that 
allegedly caused a psychiatric problem later.  Nonetheless, 
there is ample evidence of record dated in and after the 
early 1990s indicating various diagnostic impressions and 
assessments of schizophrenia, undifferentiated type; 
schizophrenia, paranoid type; anxiety and nervousness; and 
depression.  Moreover, the Board notes that there is evidence 
of record dated within one year after the date of discharge 
(that is, dated on or before November 6, 1991) indicating 
diagnoses for psychiatric problems, including a September 
1991 diagnosis of adjustment disorder with mixed features 
(anxiety and depression).  There is no evidence of a specific 
diagnosis of schizophrenia or psychosis dated within one year 
after discharge.  Nonetheless, the Board must consider the 
possibility that psychiatric problems noted within the one-
year period after discharge could have been early 
symptomatology of psychosis or schizophrenia (or some other 
psychiatric disorder) not diagnosed until after the 
expiration of the one-year period.  
             
In light of the foregoing, the Board must remand this case 
for further evidentiary development, as follows:

1.  Schedule the veteran for a VA medical 
examination by a qualified mental health 
professional: (1) to determine the true, 
current classification of the various 
diagnoses of psychiatric disorders 
rendered in and after the early 1990s 
(that is, specify, to the extent 
possible, whether the veteran now has 
schizophrenia, psychosis, or some other 
psychiatric disorder); and (2) for an 
opinion, if possible, based upon a review 
of the veteran's psychiatric history and 
his claims folder, as to when the 
veteran's psychiatric disorder first 
manifested itself.  The veteran's claims 
folder must be made available to the 
examiner.  Any report(s), including 
doctors' reports interpreting diagnostic 
testing results, if any, resulting from 
the examination should be associated with 
the veteran's claims folder.    

2.  After completion of the directives 
above, and following any further 
appropriate development, review the 
veteran's claims folder again to 
determine whether service connection for 
schizophrenia is warranted.  If the 
decision remains in any manner adverse to 
the veteran, provide the veteran and his 
representative a Supplemental Statement 
of the Case and give them an appropriate 
amount of time to respond to it.  

3.  In completing the directives in this 
remand order, all obligations and duties 
arising from the Veterans Claims 
Assistance Act of 2000 (VCAA), as 
amended, VA regulations implementing 
VCAA, and applicable legal precedent, 
including Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), must be met.  These 
obligations and duties would include 
ongoing VA assistance in any further 
evidentiary development in this claim 
including, but not limited to, the 
provision of the VA medical examination 
directed above, as well as assistance in 
obtaining any other pertinent evidence 
not currently of record.        

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing law and adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue(s).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




